DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-18 and 21-26 are pending. Claims 1, 6, 8, 11, 13 have been amended. Claims 19-20 have been cancelled. New claims 21-26 have been added.

Claim Objections
The claims are objected to because of the following informalities: the claims are replete with varying terminology used to refer to the same structural component. For example: “the driving shaft” in claim 7 when claim 1 recites “a rotatable tubular drive shaft”; “the resistive body” in claims 8 and 11 when previous recitations are “the elongate resistive body”; “the carrier” as recited in claim 21, when previous recitations are “the spiral shaped carrier”. This listing is not exhaustive and applicant’s assistance is requested to find all such instances in the claims.  
Applicant is encouraged to use consistent terminology throughout the claims to ensure clarity. While it is acceptable to use shortened terms (i.e. “the blade” instead of “the hollow cutting blade”) such usage should be consistent throughout the claims -  preferably a first longer recitation “a hollow cutting blade” followed consistently by a shorter recitation “the blade” for every subsequent reference to that structure). Presently, there is no apparent pattern or reasoning as to when shortened terms are used as opposed to the full-length term. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner surface of the axially extending portion of the cutting part" in lines 5-6 on page 2 of the claim and “the outer surface of the axially extending portion of the elongated resistive body” in lines 6-7 of page 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim since neither surface has been previously recited. Additionally, it is unclear if this recitation of “the inner surface of the axially extending portion of the cutting part” is intending to refer to the previously recited “inner surface surrounding an interior of the cutting part” in line 13 of page 1 of the claim. For the purposes of examination, "the inner surface of the axially extending portion of the cutting part" is deemed to be a separate inner surface than the one previously recited since the axially extending part of the cutting part is a different portion of the cutter than previously recited. 
Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the driving shaft" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this recitation is attempting to refer back to the previously recited “rotatable tubular driving shaft” or whether this recitation is attempting to introduce a new separate and distinct driving shaft. Applicant is encouraged to used consistent terminology throughout the claims for the sake of clarity. For the purposes of examination, this limitation is being interpreted as “the rotatable tubular driving shaft” and is deemed to be referring back to the previously recited “rotatable tubular driving shaft” as introduced in line 3. This interpretation is consistent with the other recitations in the claim and the applicant’s inventive disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 13, 14, 16, 18, 21, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant cited Zeroni et al (US PG Pub 2012/0109171).

    PNG
    media_image1.png
    869
    872
    media_image1.png
    Greyscale

Regarding claim 1, Zeroni teaches a medical device (See Figs. 1-14) for removing an object in a body lumen (see paragraph [0011]), the medical device comprising:
a rotatable tubular driving shaft (3) possessing an inner surface (See Fig. 3) and in which a spiral-shaped carrier (30) is provided on the inner surface of the rotatable tubular driving shaft (See paragraph [0040]), the rotatable tubular driving shaft (3) also possessing a distal portion (as seen in Figs. 1 & 2) at a distal end of the rotatable tubular driving shaft and a proximal end (near boxes 10 & 11 in Fig. 1), the rotatable tubular driving shaft including a lumen (21) that extends between the proximal and distal ends of the rotatable tubular driving shaft (See Fig. 1; paragraph [0032]);
a cutting part (4) provided on the distal portion of the driving shaft (See paragraph [0032]) to rotate together with the rotatable tubular driving shaft (See paragraphs [0032], [0034]) and configured to cut the object (See paragraphs [0010], [0011], and [0034]) into cut pieces of the object (See paragraphs [0035] and [0050]) when the cutting part (4) is brought into contact with the object (occlusion in vasculature) (See paragraphs [0035]-[0037], and [0041]) while the cutting part (4) is rotating together with the rotatable tubular driving shaft (3), (See paragraphs [0035]-[0037] and [0041]) the cutting part possessing an inner surface (interior surface located in the proximal section of the cutter See annotated Fig. 4) surrounding an interior of the cutting part (See Fig 4), the interior of the cutting part communicating with the lumen (12) of the rotatable tubular driving shaft (See annotated Fig. 2) so that the cut pieces of the object which have been cut by the cutting part pass through the interior of the hollow cutting blade and enter the lumen (12) in the rotatable tubular driving shaft by way of the open distal end of the rotatable tubular driving shaft (See paragraphs [0035]-[0037] and [0041]); 
an elongated resistive body (6) disposed in the lumen of the rotatable tubular driving shaft (See Figs. 1, 2, 3, and 12), the elongated resistive body possessing an outer surface (See Fig. 3), the rotatable tubular driving shaft and the elongated resistive body being relatively rotatable (See paragraphs [0032] and [0043]);
an axially extending portion (7) of the elongated resistive body (6) being disposed in the interior of an axially extending portion (See annotated Fig. 2) of the cutting part (4) (See Figs. 2 and 13) so that the inner surface (concave flutes 23 on hollow cutter 4) of the axially extending portion of the cutting part (See Fig. 4) faces the outer surface (concave flutes 31 on extending portion 7) of the axially extending portion (7) of the elongated resistive body (6), the inner surface of the axially extending portion of the cutting part being spaced from the outer surface of the axially extending portion of the elongated resistive body so that a space (channels formed between flutes 23 and flutes 31) exists between the inner surface of the axially extending portion of the cutting part and the outer surface of the axially extending portion of the elongated resistive body (See Fig. 13; paragraphs [0035]-[0036], [0041], [0043]); and
the space being empty so that the cut pieces of the object which have been cut by the cutting part pass through the empty space and enter the lumen in the rotatable tubular driving shaft (See paragraphs [0035]-[0037]; [0041]; [0043])1.
Regarding claim 2, Zeroni further teaches, wherein the elongated resistive body (6) possesses a central axis (along the longitudinal axis), the elongated resistive body also possessing a cross-section perpendicular to the central axis of the elongated resistive body, the cross-section of at least a portion of the elongated resistive body being other than a true circle. As seen in Fig. 12, the twisted helical inner shaft 6, has a cross-section that is not a true circle at each location where the helix wraps. This is sufficient to meet “at least a portion” of the cross section being other than a true circle. (See also paragraphs [0042]-[0047]).
Regarding claim 4, Zeroni further teaches the elongated resistive body (6) possesses a central axis (along the longitudinal axis), the elongated resistive body also possessing a cross-section perpendicular to the central axis of the elongated resistive body, the cross-section of the elongated resistive body being the same over at least a portion of the elongated resistive body in an axial direction of the elongated resistive body possesses. As seen in Fig. 2-3, elongate resistive body may have only one tubular cross section along the entire length of the resistive body. Additionally, as seen in Figs. 9-12 when the elongate resistive body has a helical component, it also has short discrete segments with the same cross section which is sufficient to meet  the limitation “being the same over at least a portion of the elongated resistive body in an axial direction”. 
Regarding claim 5, Zeroni further teaches the elongated resistive body (6) possesses a central axis, the elongated resistive body also possessing a cross-section perpendicular to the central axis of the elongated resistive body, the resistive body including a first resistive body part and a second resistive body part (See Fig. 11), the first resistive body possessing a proximal end connected to a distal end of the second resistive body part, the cross section of the first resistive body part along an entire axial extent of the first resistive body part being different from the cross section of the second resistive body part along the entire axial extent of the second resistive body part. (See also paragraph [0045]).
Regarding claim 6, Zeroni further teaches the elongated resistive body (6) possesses a central axis (See Figs. 1-3), the elongated resistive body also possessing a circular cross-section perpendicular to the central axis of the elongated resistive body (See Fig. 3), the spiral-shaped carrier possessing a central axis (See Figs. 1-3) and a flat plate-shaped cross-section perpendicular to the central axis of the spiral-shaped carrier (See Figs. 3 and 7 which show the cross section of the spiral carrier 30).
Regarding claim 7, Zeroni further teaches an outer sheath (5) (See Figs. 1-3) in which the driving shaft is rotatably positioned so that the driving shaft is rotatable relative to the outer sheath. (See paragraph [0030] which states the outer sheath 5 is stationary while the drive shaft 3 is free to rotate within the sheath).
Regarding claim 8, Zeroni further teaches the resistive body (6) extends from a distal end portion of the driving shaft to a proximal end portion of the spiral-shaped carrier (See Fig. 1; paragraphs [0032]-[0034]).
Regarding claim 13, Zeroni teaches a medical device (See Figs. 1-14) for removing an object in a body lumen (see paragraph [0011]), the medical device comprising:
a rotatable tubular driving shaft (3) possessing a proximal end (near drivers 10 and 11; See Fig. 1) and an open distal end (portion at distal end which includes openings (23) in cutter and the attachment location with cutter (4); See Figs. 1-3), the rotatable tubular driving shaft including a lumen (21/12) that extends between the proximal end and the open distal end of the rotatable tubular driving shaft (See Figs. 1; paragraph [0032]-[0033]);
a spiral-shaped carrier (30) fixed to the rotatable tubular driving shaft so that the rotatable tubular driving shaft and the spiral-shaped carrier rotate together as a unit, (See paragraph [0040]) the spiral-shaped carrier being positioned in the lumen in the rotatable tubular driving shaft (See Figs. 1-3; paragraph [0040]);
a hollow cutting blade (4) (See Fig. 4) fixed to the rotatable tubular driving shaft so that the hollow cutting blade and the rotatable tubular driving shaft rotate together (See Fig. 1; paragraphs [0031]-[0032]), the hollow cutting blade being configured to cut the object into cut pieces of the object when the hollow cutting blade is brought into contact with the object while the hollow cutting blade is rotating together with the rotatable tubular driving shaft (See paragraphs [0031]-[0032] which states the cutting blade (4) is attached to the tubular drive shaft (3) and they rotate together to cut material in the body lumen) , the hollow cutting blade possessing an inner surface (24) surrounding an interior of the cutting blade (proximal portion beyond ledge 25; See paragraph [0037]), the interior of the hollow cutting blade communicating with the lumen (21/12) in the rotatable tubular driving shaft by way of the open distal end of the rotatable tubular driving shaft (note the openings (23) extends from the interior of the hollow cutting blade proximally toward the interior of the outer drive shaft (3)) so that the cut pieces of the object which have been cut by cutting blade pass through the interior of the hollow cutting blade and enter the lumen in the rotatable tubular driving shaft by way of the open distal end of the rotatable tubular driving shaft (See Figs. 1-4; paragraphs [0033]-[0037]), the hollow cutting blade possessing a distal-most end (distal-most cutting edge 22); and
an elongated resistive body (6) disposed in the lumen (21/12) of the rotatable tubular driving shaft (3), the elongated resistive body and the rotatable tubular driving shaft being relatively rotatable (See paragraphs [0032]; [0034]; [0036]); and 
the elongated resistive body possessing a distal end (tissue borer 7) that is distal of the distal most end of the hollow cutting blade (4). (See Figs. 2 and 3, note that the distal-most tip of 7 extends beyond the cutting edge 22).
Regarding claim 14, Zeroni further teaches the elongated resistive body (6) possesses a central axis (along the longitudinal axis) and a cross-section perpendicular to the central axis of the elongated resistive body, the cross section of at least a portion of the elongated resistive body being other than a true circle. As seen in Fig. 12, the twisted helical inner shaft 6, has a cross-section that is not a true circle at each location where the helix wraps. This is sufficient to meet “at least a portion” of the cross section being other than a true circle. (See also paragraphs [0042]-[0047]).
Regarding claim 16, Zeroni further teaches wherein the elongated resistive body (6) possesses a central axis (along the longitudinal axis) and a cross-section perpendicular to the central axis of the elongated resistive body (See Fig. 11), the cross section of a first resistive body part (6b as seen in Fig. 11) of the elongated resistive body being a true circle (it is noted that portion 6b is formed as a “true circle” and that helical windings 38 are a separate element) and the cross section of a second resistive body part (18 as seen in Fig. 11) of the elongated resistive body being different from the cross-section of the first resistive body part of the elongated resistive body, the first and second resistive body parts of the elongated resistive body being unitary. (See Fig. 11, paragraphs [0045] – [0047]).
Regarding claim 18, Zeroni further teaches an outer sheath (5) in which the rotatable tubular driving shaft is rotatably positioned so that the rotatable tubular driving shaft is rotatable relative to the outer sheath. (See Figs. 1-3; paragraph [0030] which states the outer sheath 5 is stationary while the drive shaft 3 is free to rotate within the sheath).
Regarding claim 21, Zeroni further teaches the spiral-shaped carrier (30) possess a distal most end (note the end of the spiral carrier 30 as seen in Fig. 3) and the cutting part (4) possesses a distal-most end (outer cutting edge 22), the distal-most end of the carrier being proximal of the distal-most end of the cutting part (See Fig. 3; paragraph [0040]).
Regarding claim 23, Zeroni further teaches the rotatable tubular driving shaft (3) is positioned in an outer sheath (5), the elongated resistive body being fixed2 to the outer sheath, the rotatable tubular driving shaft being rotatable relative to both the outer sheath and the resistive body.  (See paragraphs [0030]-[0035] which state the outer sheath does not move and the rotatable tubular driving shaft rotates relative to the outer sheath and relative to the resistive body (6)).
Regarding claim 24, Zeroni teaches a medical device (See Figs. 1-14) for removing an object in a body lumen (See paragraph [0011]), the medical device comprising:
an outer sheath (5) (paragraph [0030]);
a rotatable tubular driving shaft (3) positioned in the outer sheath (See Figs. 1-3; paragraphs [0030]-[0032]), the rotatable tubular driving shaft possessing a proximal end (near driver 10) and an open distal end (See Fig. 1), the rotatable tubular driving shaft including a lumen (12/21) that extends between the proximal end and the open distal end of the rotatable tubular driving shaft (See Fig. 1; paragraphs [0032]-[0033]);
a spiral-shaped carrier (30) fixed to the rotatable tubular driving shaft (3) so that the rotatable tubular driving shaft and the spiral-shaped carrier rotate together as a unit (See paragraph [0040]), the spiral-shaped carrier being positioned in the lumen (12/21) in the rotatable tubular driving shaft (See Fig. 1; paragraph [0032]);
a hollow cutting blade (4) (See Fig. 4) fixed to the rotatable tubular driving shaft (See Figs. 1-3) so that the cutting blade and the rotatable tubular driving shaft rotate together (See paragraphs [0032], [0034]-[0037], [0041]), the hollow cutting blade (4) being configured to cut the object (occlusion) into cut pieces of the object (See paragraphs [0035] and [0041]) when the hollow cutting blade is brought into contact with the object while the cutting blade is rotating together with the rotatable tubular driving shaft (See paragraphs [0041]-[0043]), the hollow cutting blade (4) possessing an inner surface (interior surface located in the proximal section of the cutter See annotated Fig. 4) surrounding an interior of the cutting blade (See Fig. 4), the interior of the hollow cutting blade communicating with the lumen (12/21) in the rotatable tubular driving shaft by way of the open distal end of the rotatable tubular driving shaft (note openings formed by concave flutes 23 and 31 forming channels extending into the device) so that the cut pieces of the object which have been cut by cutting blade pass through the interior of the hollow cutting blade and enter the lumen in the rotatable tubular driving shaft by way of the open distal end of the rotatable tubular driving shaft (See paragraphs [0035]-[0037] and [0041]);
an elongated resistive body (6) disposed in the lumen of the rotatable tubular driving shaft (See Figs. 1, 2, 3, and 12), the elongated resistive body and the rotatable tubular driving shaft being relatively rotatable (See paragraphs [0032] and [0043]); and
the resistive body (6) being fixed3 to the outer sheath (5) so that the rotatable tubular driving shaft (3) rotates relative to both the outer sheath (5) and the resistive body (3) (See paragraphs [0030]-[0035] which state the outer sheath does not move and the rotatable tubular driving shaft rotates relative to the outer sheath and relative to the resistive body (6)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over applicant cited Zeroni et al (US PG Pub 2012/0109171)
Regarding claims 9 and 10, Zeroni teaches the device of claim 1 above and further teaches the spiral-shaped carrier includes a first spiral-shaped carrier part (distal portion) in which an axial distance between adjacent windings of the first spiral-shaped carrier part is a first inter-pitch distance and where the first spiral shaped carrier part is distal to a second spiral-shaped carrier part (proximal portion) in which the axial distance between adjacent windings of the second spiral-shaped carrier part is a second inter-pitch distance the first inter-pitch distance being different from the second inter-pitch distance and where the second inter-pitch distance is shorter than the first inter-pitch distance. Zeroni teaches the “slant, size, left or right winding patterns and spacing of the … helical ribs … can all vary depending on the application and the desire material transfer rate.” Thus, Zeroni contemplates a variety of inner-pitch distances in in the spiral carrier (helical ribs 30) including one where the distal portion has a wider distance between pitches than the second, proximal portion.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing to have the spiral carrier have a first inner-pitch distance on the first carrier part and a second different inner-pitch distance on the second carrier part since it is known in the art to vary the pitch distance based on how quickly or slowly removal of the material is desired in a particular situation. Having two different pitch distances would allow even more precision honing the rate at which occlusive material is evacuated from the catheter making a safer and more efficient device.
Regarding claim 11, Zeroni teaches the device of claim 10 above and further teaches the resistive body (6) extends from a distal end portion of first spiral carrier part to a proximal end portion of the first carrier part. As seen in Figs. 1-14, the inner resistive body extends through the entirety of the device including the entire first spiral-shaped carrier part. (See paragraphs [0032], [0043]-[0044], and [0047]).
Regarding claim 12, Zeroni teaches the device of claim 10 above and further teaches the resistive body (6) possesses an outer surface and the cutting part possesses an inner surface spaced from the outer surface of the resistive body to define a space (flutes 38 leading to collection chamber 12) through which the object cut by the cutter passes and enters the lumen in the rotatable tubular driving shaft. (See paragraphs [0043]-[0049]).

Claims 3, 15, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited Zeroni et al (US PG Pub 2012/0109171) in view of Escudero et al (US PG Pub 2016/0242808)
Regarding claims 3, 15, and 22, Zeroni teaches the device of claims 1 and 13 respectively above and further teaches the elongated resistive body possesses a central axis (along the longitudinal axis), the elongated resistive body also possessing a cross-section perpendicular to the central axis of the elongated resistive body (See Figs. 1-14).
Zeroni does not explicitly teach the cross-section of at least a portion of the elongated resistive body being flat plate-shaped in which the cross section is relatively longer in one direction and relatively shorter in another direction orthogonal to the one direction. Zeroni does teach “the slant, size, left or right winding patterns and spacing… can all vary depending upon the application and the desired material transfer rate.” (See paragraph [0047]).
Escudero teaches an analogous atherectomy device for removing occlusive material within a body lumen featuring an inner elongate resistive body for conveying the cut particles proximally through the device for removal. Escudero also teaches the conveying device may have either a circular or rectangular (plate shaped) cross section. Escudero teaches the rectangular cross section increases the contact between the conveying element and the inner luminal surface of the catheter body so as to increase the conveying elements ability to drive particles proximally within the catheter body. (See paragraphs [0011] and [0123]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Zeroni such that the elongate resistive body has a flat plate-shaped cross section in which the cross section is relatively longer in one direction and relatively shorter in another direction orthogonal to the one direction (rectangular) as taught by Escudero since plate-shaped (rectangular) cross sections aid in the efficient removal of occlusive material proximally within the device which reduces the amount of material which can escape into the blood vessel making the device safer for the patient and more efficient for the surgeon. Additionally, various cross-sections are widely known and employed within the medical arts based on the suitability for a particular task. A change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).
Regarding claim 17, Zeroni teaches the device of claim 16 above and further teaches the second resistive body part (18) is positioned proximally of the first resistive body part (6b) (See Fig. 11).
Zeroni does not explicitly teach the cross-section of the second resistive body part is flat plate-shaped.
Escudero teaches an analogous atherectomy device for removing occlusive material within a body lumen featuring an inner elongate resistive body for conveying the cut particles proximally through the device for removal. Escudero also teaches the conveying device may have either a circular or rectangular (plate shaped) cross section. Escudero teaches the rectangular cross section increases the contact between the conveying element and the inner luminal surface of the catheter body so as to increase the conveying elements ability to drive particles proximally within the catheter body. (See paragraphs [0011] and [0123]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Zeroni such that the second part (18) of the elongate resistive body has a flat plate-shaped cross section (rectangular) as taught by Escudero since plate-shaped (rectangular) cross sections aid in the efficient removal of occlusive material proximally within the device which reduces the amount of material which can escape into the blood vessel making the device safer for the patient and more efficient for the surgeon. Additionally, various cross-sections are widely known and employed within the medical arts based on the suitability for a particular task. A change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).

Allowable Subject Matter
Claims 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious a device for removing an obstruction in a lumen featuring an outer sheath with a rotatable tubular drive shaft positioned inside the outer sheath, the rotatable tubular drive shaft having a spiral shaped carrier on its inner surface which rotates together with the tubular drive shaft, a cutter on the distal portion of the rotatable tubular drive shaft with a distal-most end which rotates with the shaft to cut the obstruction and an elongated resistive body disposed in the lumen of the rotatable tubular drive shaft where the elongate resistive body is fixed to the outer sheath at a location distal of the distal-most end of the cutter so that the rotatable tubular drive shaft rotates relative to the outer sheath and the elongate resistive body. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s description of the inventive device is noted and appreciated.
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. 
Applicant argues the Zeroni reference fails to teach an empty space between the inner surface of the cutter and an outer surface of the elongate resistive body because the tissue borer 7 fills that space and is thus the claims are patentable distinguishable. This is unpersuasive. Even though the tissue borer 7 is co-axially nested in the cutter there is empty space between the inner surface of the cutter (4) and the outer surface of the elongate resistive body (6). As pointed out in the annotated figures above, the cutter (4) has convex flutes 23 which are part of the inner surface of the cutter. The tissue borer (7) which is an extension of the elongate resistive body (6) likewise has convex flutes 31. As explicitly detailed in Zeroni the fluted sections (23 and 31) form openings or channels which direct cut tissue into the lumen of the device. “Flutes 31 and flutes 23 are provided with a shape that allows cut debris to move proximally into the collection chamber” (paragraph [0041]).” Zeroni also states: “The size of the flutes is selected to allow sufficient space for the cut material to enter the annular collection member located between the inner and outer cutter drive shafts” (paragraph [0036]).
The inner surface of the cutter (4) contains multiple concave flutes 23. The outer surface of the elongate member (bore 7 which extends axially from shaft 6) likewise contains multiple concave flutes 31. The multiple channels created by flutes 23 and 31 (See in Figs. 2, 4, 8, and 14) are deemed to meet the limitation “the inner surface of the axially extending portion of the cutting part being spaced from the outer surface of the axially extending portion of the elongated resistive body so that a space exists between the inner surface axially extending portion of the cutting part and the outer surface of the axially extending portion of the elongated resistive body; and the space being empty so that the cut pieces of the object which have been cut by the cutter pass though the empty space and enter the lumen of the rotatable tubular driving shaft”.
It is noted that the claims do not define a specific shape of the empty space. The claims as presently presented only require a space between the inner surface of the cutter and the outer surface of the resistive body which allows for cut material to pass through. This is anticipated by the Zeroni reference.
Applicant next argues that Zeroni fails to teach the distal end of the resistive body is not located distally of the distal end of the cutting element. This is unpersuasive. As set forth above, the internal cutting bore (7) is deemed to be an extension of the elongate resistive body (6) since they are directly connected and move together. Specifically, the tissue bore (7) meets the newly presented limitation of “an axially extending portion of the elongated resistive body”. As clearly seen in Fig. 3, the tip of the bore (7) extends distally past the distal most end of the cutter (cutting edge 22).
Applicant’s next argument is directed towards newly presented claim 24. Applicant states Zeroni’s outer sheath (5) does not meet the limitations of the claims because the elongate resistive body is not fixed to the outer sheath so that the rotatable tubular driving shaft rotates relative to both the outer sheath and the resistive body. This is also unpersuasive. 
As stated above in footnotes 2 and 3, MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification” and further states “words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.” However, it is improper to import claim limitations from the specification into the claims. 
In the instant case, Merriam-Webster defines “fixed” as “securely placed or fastened”. Since the resistive body (6) as taught by Zeroni is securely fastened within the outer sheath (5) (note the resistive body is attached to the device as a whole and cannot fall out due to the arrangement of parts of Zeroni), the arrangement is deemed to meet the limitation as presently claimed.  It is further noted that the term “fixed” does not require the two structures be directly adjacent one another. Applicant is free to add additional limitations specifically detailing the relative placement and manner of connection between the resistive body and the outer sheath.
Additionally, paragraphs [0030]-[0035] of Zeroni state the outer sheath (5) does not move and the rotatable tubular driving shaft (3) rotates relative to the outer sheath (5) as well as rotating relative to the resistive body (6). This is deemed to meet the limitations as presently claimed.
As set forth above, claims 25 and 26 would be allowable if the 35 U.S.C. §112(b) rejections are overcome.
With regard to new claim 22, the “flat plate shaped” limitation is addressed by the Escudero reference as set forth in the 103 obviousness rejections above. It is noted that these limitations are similar to those previously presented in claims 3, 15, and 17 which were previously rejected as obvious by Zeroni in view of Escudero. It is also noted that applicant has not set forth any specific arguments regarding the Escudero reference or the combination of the Zeroni and Escudero references. 
Applicant sets forth the same argument for claim 23 as that which was set forth for claim 24 regarding the outer sheath being “fixed” to the elongate resistive body. For the reasons set forth above, this is also unpersuasive.
The remainder of applicant’s arguments amount to an allegation of patentability based on the alleged deficiencies of the primary reference. For the reasons set forth above, this is unpersuasive.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771           

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
    

    
        1 Specific relevant quotations: “Distal cutting element 4 may have a cup-shaped surface 24 which directs tissue cut by the cutting edge 22 through openings or cutting element flutes 23 and into tissue chamber 12” (paragraph [0035]); “The size of the flutes is selected to allow sufficient space for the cut material to enter the annular collection member located between the inner and outer cutter drive shafts” (paragraph [0036]);  “Flutes 31 and flutes 23 are provided with a shape that allows cut debris to move proximally into the collection chamber” (paragraph [0041]).
        2 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification” and further states “words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.” However, it is improper to import claim limitations from the specification into the claims. In the instant case, Merriam-Webster defines “fixed” as “securely placed or fastened”. Since the resistive body (6) as taught by Zeroni is securely fastened within the outer sheath (5) (note the resistive body is attached to the device as a whole and cannot fall out due to the arrangement of parts of Zeroni), the arrangement is deemed to meet the limitation as presently claimed.  It is further noted that the term “fixed” does not require the two structures be directly adjacent one another. Applicant is free to add additional limitations specifically detailing the relative placement and manner of connection between the resistive body and the outer sheath.
        3 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification” and further states “words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.” However, it is improper to import claim limitations from the specification into the claims. In the instant case, Merriam-Webster defines “fixed” as “securely placed or fastened”. Since the resistive body (6) as taught by Zeroni is securely fastened within the outer sheath (5) (note the resistive body is attached to the device as a whole and cannot fall out due to the arrangement of parts of Zeroni), the arrangement is deemed to meet the limitation as presently claimed.  It is further noted that the term “fixed” does not require the two structures be directly adjacent one another. Applicant is free to add additional limitations specifically detailing the relative placement and manner of connection between the resistive body and the outer sheath.